UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended March31, 2010 Commission File No.0-24624 CHINDEX INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-3097642 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4340 East West Highway, Suite1100 Bethesda, Maryland 20814 (301)215-7777 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.01 par value and associated Preferred Stock Purchase Rights Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [ x ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [ x ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ x ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in a definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ x]Non-accelerated filer []Smaller reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ x ] The aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of September 30, 2009 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately The number of shares outstanding of each of the registrant’s class of common equity, July13, 2010, was 13,765,611 shares of Common Stock and 1,162,500 shares of Class B Common Stock. INTRODUCTORY NOTE Chindex International, Inc. (the “Company,” “Chindex,” “we,” “us” or “our”) is filing this Amendment No.1 on Form10-K/A to our Annual Report on Form10-K for the fiscal year ended March 31, 2010 (the “Report”) for the purpose of including information that was to be incorporated by reference from our definitive proxy statement pursuant to Regulation14A of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We will not file our proxy statement within 120days of our fiscal year ended March31, 2010, and are, therefore, setting forth Items 10, 11, 12, 13 and 14 of Part III of the Report. We anticipate filing our definitive proxy statement in August2010 for our 2010 Annual Stockholder Meeting, which is currently scheduled to be held on September 28, 2010.In addition, in connection with the filing of this Amendment and pursuant to Rules12b-15 and 13a-14 under the Exchange Act, we are including with this Amendment currently dated certifications. Except as described above, no other amendments are being made to the Report. This Form10-K/A does not reflect events occurring after the June14, 2010 filing of the Report or modify or update the disclosure contained in the Report as amended in any way other than as required to reflect the amendments discussed above and reflected below. -1- PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The directors and executive officers of the Company and their present positions with the Company are as follows: Name Positions with the Company Kenneth A. Nilsson(1)(2)(3) Chairman of the Board of Directors Roberta Lipson President, Chief Executive Officer and Director Elyse Beth Silverberg Executive Vice President, Secretary and Director Lawrence Pemble Executive Vice President, Chief Financial Officer, Treasurer and Director Robert C. Low Vice President, Finance, Chief Accounting Officer and Controller Holli Harris(1) Director Carol R. Kaufman(1)(2)(3) Director Julius Y. Oestreicher(1)(2)(3) Director (1) Member of the Audit and Finance Committee. (2) Member of the Compensation Committee. (3) Member of the Governance and Nominating Committee. All directors of the Company hold office until the next annual meeting of the stockholders and until their successors have been elected and qualified.The officers of the Company are elected by the Board of Directors at the first meeting after each annual meeting of the Company’s stockholders and hold office until their successors have been chosen and qualified. Set forth below is certain information with respect to each director and executive officer: ROBERTA LIPSON, 55, co-founded the Company in 1981.Ms. Lipson has served as the Chief Executive Officer and a Director since 1981, and as the Chairman of the Board of Directors from 1981 until 2004.From 1979 until founding the Company in 1981, Ms. Lipson was employed in China by Sobin Chemical, Inc., a worldwide trading company, as Marketing Manager, coordinating marketing and sales of various equipment in China.Ms. Lipson was employed by Schering-Plough Corp. in the area of product marketing until 1979.Ms. Lipson received a B.A. degree in East Asian Studies from Brandeis University and an MBA degree from Columbia University Graduate School of Business.Ms. Lipson’s decades of experience with the Company and her prior education and experience related more generally to marketing in China make her a valuable member of our
